Citation Nr: 0604473	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-06 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
November 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran did not engage in combat with the enemy.

3.  Although PTSD has been diagnosed numerous times, this 
condition has not been attributed to an independently 
verified stressor in service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must, to the extent possible, be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent a PTSD 
questionnaire in September 2000 and a VCAA letter in August 
2003 explaining the type of evidence required to substantiate 
his claim of entitlement to service connection for PTSD.  The 
August 2003 letter also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the August 2003 letter nonetheless 
explained that he should identify and/or submit any 
supporting evidence.  And in Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The VCAA notice, in August 2003, was after the RO's initial 
adjudication of the claim in March 2001.  So this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Here, 
the August 2003 VCAA notice provided the veteran with ample 
opportunity to respond before his appeal was certified to the 
Board in May 2004.  And the RO issued an additional 
supplemental statement of the case (SSOC) in March 2004.  He 
has not since indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 
19 Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 
228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Here, the veteran began serving on active duty in the 
military in September 1968.  His service medical records 
(SMRs) do not show relevant complaints, symptoms, etc., or a 
diagnosis of a stress-related mental illness.  His 
psychiatric evaluation for purposes of entering the military 
was normal.  He was medically discharged from service due to 
asthma and right ear hearing loss.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates he served in the 
military until November 1969, when he was medically 
discharged.  His Record of Assignments shows that he served 
as a rifleman beginning in March 1969.  He had service in 
Vietnam from March to June 1969, in operations against 
communist forces, in Operation Muskogee Meadow, and Operation 
Pipestone Canyon.  His awards and decorations included the 
National Defense Service Medal, the Good Conduct Medal, and 
the Vietnam Service Medal.

VA medical records dated from July to August 2000 show the 
veteran was hospitalized for treatment of PTSD and major 
depression.  Upon admission, he described a long history of 
recurrent recollections of his service in Vietnam, including 
being wounded several times during search-and-destroy 
missions.  According to the discharge summary, he also 
described nightmares, hypervigilance, anxiety, insomnia, low 
energy, poor appetite, lack of motivation, and a loss of 
interest.  He denied suicidal or homicidal ideation, and 
there was no evidence of psychosis.  The discharge summary 
also indicated the veteran's caretakers were convinced he had 
PTSD after a series of interviews.  His depression improved 
with medication, support, and therapy and his PTSD improved 
with support and a referral for aftercare, including ongoing 
therapy.

The veteran was afforded a VA examination in December 2000.  
According to the report of that examination, he related that 
he was a rifleman during service, and that he had 6 or 7 
months of service in Vietnam.  He also related that, during 
his service in Vietnam, he went on multiple search-and-
destroy missions, but that he was not injured.  He described, 
as a stressor, a patrol wherein the top sergeant was hit and 
blinded by a mine, and that "all hell broke loose" 
afterwards, requiring them to stay the night and "set up a 
perimeter."  He also described going into a village, wherein 
a "hooch" was set on fire while a woman was giving birth in 
it, and he complained of feeling like he should have done 
more.  He otherwise denied any "out-of-the-ordinary 
stressors" while in Vietnam.  He reported that he was 
married, lived an isolated and sedentary life due to physical 
problems, and received outpatient treatment for his PTSD 
symptoms at the VA Medical Center (VAMC).  He complained of 
panic attacks, nightmares, fatigue, inability to relax, 
hyperstartle response, and depression.  He denied feeling 
agitated, aggressive, or violent.  He also denied 
experiencing hallucinations, delusions, survivor's guilt, and 
intrusive thoughts.  Following an examination, the diagnosis 
was anxiety disorder, not otherwise specified.  The VA 
examiner concluded the veteran had problems with a chronic, 
generalized anxiety disorder.  The VA examiner explained 
the veteran described routine stressors during his service in 
Vietnam, "nothing extraordinary to justify the diagnosis of 
PTSD."

A review of the VA medical records from the VAMCs in Richmond 
and Salem, Virginia, dated from September 2001 through March 
2002, does not show any treatment for a psychiatric disorder.

VA medical records from the Beckley, West Virginia, VAMC, 
dated in January, May, June, and August 2002 show the veteran 
received mental health treatment.  In January 2002, he 
complained of flashbacks of his service in Vietnam and 
related that he thought that he would benefit from a PTSD 
program.  The assessment was PTSD.  In May 2002, he denied a 
history of treatment for PTSD, but admitted to having a 
terrible experience that other people never go through, which 
he had been bothered by repeated thoughts or memories of the 
stressful event.  He also admitted to hypervigilance and 
feeling distant from others.  In June 2002, he complained of 
nightmares of Vietnam service, but stated that his 
medications are otherwise alleviating his symptoms.  And in 
August 2002 he complained of paranoia and intrusive thoughts 
about his Vietnam experiences.  At both times, the assessment 
was PTSD.

The veteran does not allege, and a review of the official 
military documentation contained in his claims file is 
unremarkable for evidence suggesting he actually engaged in 
combat against enemy forces, as contemplated by VA 
regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat.  Indeed, he even personally admitted during his VA 
mental status evaluation in December 2000 that he was not 
wounded during his service in Vietnam, nor has he alleged 
receiving any medals indicative of this type of service.  And 
there is no other sufficient indication of combat service, 
either.  So the Board finds that he did not "engage in 
combat."  Consequently, the evidentiary presumption of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not 
apply.  See VAOPGCPREC 12-99.  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.  And 
it is in this specific latter respect that his claim for PTSD 
falls shy of the requirements for granting service 
connection.

As mentioned, where, as here, a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his statements or testimony as to 
the occurrence of the claimed stressor.  See, e.g., West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau at 395 
(1996).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996).

In this particular case, there are numerous diagnoses of PTSD 
on record.  But these diagnoses are unreliable because they 
were based on unverified stressors.  Concerning this, the RO 
requested that the veteran complete a VA PTSD Questionnaire 
so the RO could have the United States Army and Joint 
Services Records Research Center (JSRRC) verify his alleged 
stressors.  But he failed to respond.  See 38 C.F.R. § 3.655.  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  And while 
the evidence confirms he served in Vietnam as a rifleman from 
March to June 1969, there is no objective evidence he 
witnessed any casualties or other stressful incidents.  
Furthermore, the December 2000 VA examiner concluded the 
veteran does not have PTSD as a result of his service in 
Vietnam, even assuming the occurrence of the allegedly 
stressful events.  

The Board reiterates that the veteran's diagnosis of PTSD by 
the medical providers at the VAMC was based on an unconfirmed 
history as reported by him during interviews, which the Board 
is not bound to blindly accept.  See Swann v. Brown, 5 Vet. 
App. 229, 232-33 (1993) (where a veteran's alleged stressors 
are uncorroborated, the Board is not required to accept a 
recent diagnosis of PTSD as being the result of the veteran's 
service).  The question of whether the veteran was exposed to 
a stressor in service is a factual one, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

And as also mentioned, it does not appear the VA clinicians 
that diagnosed the veteran with PTSD considered all of the 
relevant evidence concerning this appeal.  Instead, they 
apparently based their conclusions mostly - if not entirely 
- on the history and information as recounted by the 
veteran, himself, in the course of being evaluated and 
treated.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) 
(a diagnosis and purported relationship to service is only as 
good and credible as the history on which it was predicated).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
to establish entitlement to service connection).

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann at 233.

That said, when comparing and contrasting the December 2000 
VA examiner's opinion to the assessments by other VA 
clinicians, there are plausible reasons for favoring the VA 
examiner's opinion and giving more probative weight to it.  
The VA examiner considered the veteran's asserted stressor 
events, his subjective complaints, and the objective clinical 
findings from his personal evaluation of the veteran.  And 
his opinion is well informed and reasoned, unlike those who 
drew conclusory assessments based solely on the veteran's 
statements.  Moreover, the December 2000 VA examiner 
ultimately determined the veteran's asserted stressors were 
unlikely to be sufficiently traumatizing to cause PTSD, even 
if there were casualties incurred and witnessed by the 
veteran.  The examination did not result in a diagnosis of 
PTSD, much less a medical nexus opinion etiologically linking 
this condition to service; instead, the diagnosis was chronic 
generalized anxiety disorder.  See, too, Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .).   



In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  Again, this is true even fully 
acknowledging the numerous times PTSD has been diagnosed, 
and even irrespective of the December 2000 VA examiner's 
opinion to the contrary.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim for service connection of PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


